Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 08/23/2021 is duly acknowledged.
Claims 1-15 were originally pending in this application.
Claim 15 was previously withdrawn (as non-elected invention of group II, without traverse; drawn to a microscope device) from considerations.
Claim 6 (previously objected to as allowable subject matter) has now been canceled by applicant’s current claim amendments.
Claims 1-5 and 7-14 (elected invention of group I; drawn to “A method for observing a biological specimen in a living state...”) have been examined on their merits in this action hereinafter.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James LaBarre (applicant’s attorney of record) on 10/28/2021 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claim 15 (previously withdrawn, non-elected invention of group II, drawn to a microscope device) has been canceled by this Examiner’s amendment.
Claims 1-5 and 7-14 as currently amended by applicants on 08/23/2021 have been allowed.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method for observing a biological specimen in a living state as recited in currently amended claim 1 is deemed to be free of prior art (claim 6 was indicated allowable by examiner in the office action dated 06/14/2021). The prior art does not reasonably teach and/or suggest the method comprising specific limitations as currently incorporated in instant claim 1, i.e. “when illuminating an observation surface of the biological specimen with the control light, the shape of the control light is defined as a first pattern, and when detecting the light emitted from the biological specimen by chemiluminescence, a second pattern formed on the observation surface by a mutual effect between a frequency component of the biological specimen and a frequency component of the first pattern is detected, and the frequency component of the biological specimen is determined based on the frequency component of the first pattern and a frequency component of the second pattern”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-5 and 7-14 have been allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657